DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not fully persuasive. Specifically with regards to new claim language in claims 1, 20 and 35, modified ground(s) of rejection are made in view of 35 USC 103. 
The applicant argues that Beyer and Chow disclose data regarding the backscattered signal but are silent as to its use in a subsequent power calculation, and indeed the motivation for such calculation. As previously stated in the final rejection, regarding, “configured to extract power from a radiofrequency power signal incident on the implantable illumination device,” Beyer discloses (“dosimeter power is derived from the low- frequency field generated by the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column) and further discloses wherein, “[via] bidirectional communications interface between the reader and dosimeter…the dosimeter data packet is transmitted to the reader,” (pg. 40, Col 1-2). Beyer also discloses wherein, “The dosimeter-induced voltage perturbation on the reader receive antenna is usually in the range of 10–100 mV depending on transmit power,” (pg. 41, Col. 1); that is, the radiofrequency signal incident on the device is detected by the reader antenna, and transmitted via the bidirectional communications interface to the dosimeter. The applicant argues that power in Beyer merely relates to powering the device and, “…As such, there is no suggestion, motivation, or reason for the Beyer et al. system to measure the power extracted by the implantable device.” However, device power and power extracted are not unrelated – indeed, power extracted by a component of a device, and hence the power emitted by said component, is theoretically calculated or determined in part by the total power available. 
However, regarding thereby determining an emitted radiant power [based on power], Chow expounds upon the calculation of “approximate relationships descriptive of the near field [electromagnetic] region,” and that “for radiative power transfer, the receiv[ing] structure and its absorption do not affect…power output from the transmitter structure,” [0038]. Chow further discloses, “far field radiative signals…may be transmitted at a relatively lower transmission power, such as an instantaneous transmission power of 1 watt or less,” [0042]; that is, radiant power, which is defined as the, “radiant energy emitted, reflected, transmitted, or received per unit time” (see Wikipedia), essentially the time differential of power – power transmitted at an instant in time. While the applicant argues that there is no suggestion in the Chow et al. reference with respect to an emitted radiant power of a light source of the implantable illumination device, Chow discloses a motivation to calculate this radiant power differential, a calculation independent of power source and type of device component under consideration – “The matching network may be adapted to match impedance of the antenna to other components of the implantable medical device 106 to achieve high efficiency power transfer,” [0042]. This would be an important calculation because a gap between determined power differential and light emitted from a power source is a key factor in monitoring fluctuations in power draw, and ultimately optimizing for efficient power transfer and use. It would be obvious to one of ordinary skill in the art to incorporate the data point on power transmitted, as earlier disclosed by Beyer, into the calculation of “radiant power,” such that a value for power transmitted over time is obtained, in order that “high efficiency power transfer [can be achieved],” [Chow 0042]. It would be further obvious to incorporate this calculation on power into Beyer, such that radiant power of the light source is known, in order that efficient power transfer can be monitored and ensured for specific components of the implantable device, including its light source, thus maximizing device longevity and performance over time. 
Regarding Zener diodes connected in parallel with a light source in the clamping circuit, the applicant argues that Lu does not explicitly teach this. However, in Fig. 2 of Lu, R1, analogous to a light source, is seen to be in parallel to the Zener diode Z1; that is, the Zener diodes are connected in series, but the diodes are connected in parallel with a light source; thus, this is taught by Lu. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 13, 20-21, 23-25, 27, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over “An Implantable MOSFET Dosimeter for the Measurement of Radiation Dose in Tissue During Cancer Therapy.” Beyer et al. IEEE Sensors Journal, Vol. 8 No. 1, January 2008 to Beyer, and further in view of WO 2017004576 A1 to Rogers, in further view of Chow (WO 2014176432 A1).
Regarding claim 1, Beyer teaches a photodynamic therapy system comprising: an implantable illumination device (“permanently implanted dosimeter should be physically small to facilitate placement in tissue and tumor volumes. The design is further challenged by the need for power generation and efficient telemetry,” Fig. 1-2, pg. 2, left column) which operates in conjunction with an external light source (“external beam radiation therapy doses” pg. 4, left column) and a receiver antenna (“DVS [bidirectional] reader antenna coil,” Fig. 1, pg. 3, left column) coupled to the light source and configured to extract power from a radiofrequency power signal (“dosimeter power is derived from the low-frequency field generated by the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column) incident on the implantable device; and a transmitter comprising an antenna, a powering module configured to generate a drive signal (“the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column) which causes the antenna to generate the radiofrequency power signal (“DVS reader broadcasts the ID to all dosimeters in the magnetic field, only the dosimeter with a matching ID number responds with sensor data. The reader can also request data from multiple radiation sensors,” pg. 3, right column), and a dosimetry module (DVS dosimeter, Fig. 1, pg. 3, left column) coupled to the antenna (“reader antenna and the dosimeter antenna” pg. 3, right column) and configured to detect a radiofrequency signal backscattered (“The reader can also request data from multiple radiation sensors…backscatter method for data transfer,” pg. 3, right column) from the implantable device and determine an indication of the power extracted by the implantable device from the radiofrequency signal incident on the implantable illumination device (“dosimeter power is derived from the low-frequency field generated by the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column). 
Regarding to determine, based on a power of the RF signal, an indication of power extracted, and regarding thereby determining an emitted radiant power of the light emitted by the light source of the implantable illumination device, as previously stated, Beyer discloses “configured to extract power from a radiofrequency power signal incident on the implantable illumination device,” (Beyer discloses, “dosimeter power is derived from the low- frequency field generated by the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column) and further discloses wherein, “[via] bidirectional communications interface between the reader and dosimeter…the dosimeter data packet is transmitted to the reader,” (pg. 40, Col 1-2). Beyer also discloses wherein, “The dosimeter-induced voltage perturbation on the reader receive antenna is usually in the range of 10–100 mV depending on transmit power,” (pg. 41, Col. 1); that is, the radiofrequency signal incident on the device is detected by the reader antenna, and transmitted via the bidirectional communications interface to the dosimeter.
However, Beyer does not state wherein the light source configured to emit light having a spectrum which overlaps with an absorption peak of an absorption target, and while it states use of the device in conjunction with an external light source, it does not state wherein the light source itself is internal to the device. However, Rogers, which teaches an implantable optogenetic device and thus exists in the applicant’s field of endeavor, teaches a light source (“an array of LEDs” [0109]) emitting light having a spectrum which overlaps with an absorption peak of an absorption target (“optical sources with appropriate emission spectra are tailored to specific therapeutic or imaging fluorophores that absorb at a specific wavelength” [0054]). It would be obvious to one of ordinary skill in the art to combine the device of Beyer with the spectrum overlap as taught by Rogers in order that the photodynamic therapy can act with specificity upon a particular tissue target. 
Additionally, regarding thereby determining an emitted radiant power [based on power], Beyer does not fully disclose this. Instead, the examiner cites to Chow, which teaches methods of power determination in implantable medical devices and thus exists in the applicant’s field of endeavor. Chow expounds upon the calculation of “approximate relationships descriptive of the near field [electromagnetic] region,” and that “for radiative power transfer, the receiv[ing] structure and its absorption do not affect…power output from the transmitter structure,” [0038]. Chow further discloses, “far field radiative signals…may be transmitted at a relatively lower transmission power, such as an instantaneous transmission power of 1 watt or less,” [0042]; that is, radiant power, which is defined as the, “radiant energy emitted, reflected, transmitted, or received per unit time” (see Wikipedia), essentially the time differential of power – power transmitted at an instant in time. Chow further discloses a motivation to calculate this radiant power differential, a calculation independent of power source, regardless of the type of device component under consideration – “The matching network may be adapted to match impedance of the antenna to other components of the implantable medical device 106 to achieve high efficiency power transfer,” [0042]. This would be an important calculation because a gap between determined power differential and light emitted from a power source is a key factor in monitoring fluctuations in power draw, and ultimately optimizing for efficient power transfer and use. It would be obvious to one of ordinary skill in the art to incorporate the data point on power transmitted, as earlier disclosed by Beyer, into the calculation of “radiant power,” such that a value for power transmitted over time is obtained, in order that “high efficiency power transfer [can be achieved],” [Chow 0042]. It would be further obvious to incorporate this calculation on power into Beyer, such that radiant power of the light source is known, in order that efficient power transfer can be monitored and ensured for specific components of the implantable device, including its light source, thus maximizing device longevity and performance over time. 

Regarding claim 2, Beyer states a phototherapeutic device but does not state two different wavelengths; however, Rogers teaches wherein the light source comprises a first light emitting device configured to emit light having a first wavelength and a second light emitting device configured to emit light having a second wavelength different from the first wavelength (“A single device has one 675 nm GaAs μ-ILED and four 450 nm GaN μ-ILEDs that can be activated independently or concurrently” [0109], Fig. 2). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Beyer with the multiple wavelengths as taught by Rogers in order that the device is effective for different tissue targets with variable absorption spectra.

Regarding claim 4, Beyer teaches a phototherapeutic device but does not teach a substrate per se. However, Rogers teaches wherein the implantable illumination device comprises a planar substrate (substrate 100) and wherein the light source comprises a plurality of light emitting devices arranged on the planar substrate (“Referring to FIG. 29A, a top view of the device showing substrate 100 supporting various device components…including μ-ILED 150” [0227], Rogers). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the substrate of Rogers with the device of Beyer in order to enable the secure attachment and spatial orientation of the light emitting devices after implantation. 
  
Regarding claim 8, Beyer states a phototherapeutic device but does not state encapsulation; however, Rogers teaches wherein the implantable illumination device is encapsulated in an encapsulation material (“BCB encapsulated in a polymer layer to provide additional rigidity and strength, such as increasing thickness to minimize tearing” [0289; further see 0298 and Fig. 37]).  It would be obvious to one of ordinary skill in the art to combine the encapsulation material as taught by Rogers with the device as taught by Beyer, as this would protect the device from material wear, and increase its longevity.

Regarding claim 10, Beyer in view of Rogers teaches an implantable illumination device but does not state a regulator. However, Chow, which teaches powering means for implantable devices, teaches wherein the implantable illumination device comprises a regulator circuit configured to reduce variations emitted light intensity from the light source due to changes in power extracted by the implantable illumination (“step-up regulator” [0041] Chow). It would be obvious to one of ordinary skill in the art to incorporate the regulator circuit as taught by Chow into the device of Beyer in view of Rogers as this would enable precise modulation of therapeutic illumination despite inevitable variability of power extraction.

Regarding claim 13, Beyer in view of Rogers teaches an implantable illumination device but does not state a harmonic. However, Chow teaches wherein the radiofrequency signal backscattered from the implantable illumination device is a harmonic of the radiofrequency power signal (“[For] backscatter…components of the implantable medical device 506 may be used to generate a third order frequency harmonic component when exposed to energy of a particular frequency [which] may be modulated…to enable generation of a frequency component that is far removed from a fundamental frequency of the far field radiative signal 104.” [0076]). It would be obvious to one of ordinary skill to combine the backscatter harmonic as taught by Chow with the device taught by Beyer in view of Rogers, as this would enable the paired generation and detection of a distinct signal and its dependent, derivative signal (a harmonic thereof).

Regarding claim 35, Beyer teaches a transmitter for a photodynamic therapy system, the transmitter comprising: an antenna (“DVS [bidirectional] reader antenna coil,” Fig. 1, pg. 3, left column), a powering module configured to generate a drive signal (“the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column)  which causes the antenna to generate a radiofrequency power signal to wirelessly provide power to an implantable illumination device, and a dosimetry module (DVS dosimeter, Fig. 1, pg. 3, left column)  coupled to the antenna (“reader antenna and the dosimeter antenna” pg. 3, right column) and configured to detect a radiofrequency signal backscattered from the implantable illumination device (“dosimeter power is derived from the low-frequency field generated by the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column) and determine an indication of the power extracted by the implantable illumination device from the radiofrequency signal backscattered from the implantable illumination device (“dosimeter power is derived from the low-frequency field generated by the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column). Regarding determination based on a power of the RF signal, and regarding thereby determining an emitted radiant power of the light emitted by the light source of the implantable illumination device, as previously stated, Beyer discloses “configured to extract power from a radiofrequency power signal incident on the implantable illumination device,” (Beyer discloses, “dosimeter power is derived from the low- frequency field generated by the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column) and further discloses wherein, “[via] bidirectional communications interface between the reader and dosimeter…the dosimeter data packet is transmitted to the reader,” (pg. 40, Col 1-2). Beyer also discloses wherein, “The dosimeter-induced voltage perturbation on the reader receive antenna is usually in the range of 10–100 mV depending on transmit power,” (pg. 41, Col. 1); that is, the radiofrequency signal incident on the device is detected by the reader antenna, and transmitted via the bidirectional communications interface to the dosimeter.
However, regarding thereby determining an emitted radiant power [based on power], Chow expounds upon the calculation of “approximate relationships descriptive of the near field [electromagnetic] region,” and that “for radiative power transfer, the receiv[ing] structure and its absorption do not affect…power output from the transmitter structure,” [0038]. Chow further discloses, “far field radiative signals…may be transmitted at a relatively lower transmission power, such as an instantaneous transmission power of 1 watt or less,” [0042]; that is, radiant power, which is defined as the, “radiant energy emitted, reflected, transmitted, or received per unit time” (see Wikipedia), essentially the time differential of power – power transmitted at an instant in time. Chow further discloses a motivation to calculate this radiant power differential, a calculation independent of power source – “The matching network may be adapted to match impedance of the antenna to other components of the implantable medical device 106 to achieve high efficiency power transfer,” [0042]. It would be obvious to one of ordinary skill in the art to incorporate the data point on power transmitted, as earlier disclosed by Beyer, into the calculation of “radiant power,” such that a value for power transmitted over time is obtained, in order that “high efficiency power transfer [can be achieved],” [Chow 0042]. It would be further obvious to incorporate this calculation on power into Beyer, such that radiant power of the light source is known, in order that efficient power transfer can be monitored and ensured for specific components of the implantable device, including its light source, thus maximizing device longevity and performance over time. 

Regarding claim 39, Beyer in view of Rogers teaches an implantable illumination device but does not state a harmonic. However, Chow teaches wherein the radiofrequency signal backscattered from the implantable illumination device is a harmonic of the radiofrequency power signal (“[For] backscatter…components of the implantable medical device 506 may be used to generate a third order frequency harmonic component when exposed to energy of a particular frequency [which] may be modulated…to enable generation of a frequency component that is far removed from a fundamental frequency of the far field radiative signal 104.” [0076]). It would be obvious to one of ordinary skill to combine the backscatter harmonic as taught by Chow with the device taught by Beyer in view of Rogers, as this would enable the paired generation and detection of a distinct signal and its dependent, derivative signal (a harmonic thereof).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 1 above, and further in view of WO 2018009905 A2 to Maharbiz.
Regarding claim 7, Beyer in view of Rogers does not state resonance of the receiver antenna. However, Maharbiz, which teaches implants using ultrasonic backscatter and thus exists in the applicant’s field of endeavor, teaches wherein the receiver antenna is configured to provide a resonance for a range of frequencies including the radiofrequency power signal.  (“The frequency of the ultrasonic waves transmitted by the transducer can be set depending on the drive frequency or resonant frequency of the miniaturized ultrasonic transducer on the implantable device.” [0098]). It would be obvious to one of ordinary skill in the art to combine the resonance of the receiver antenna as taught by Maharbiz with the device taught by Beyer in view of Rogers, as this would enable a means of signal verification.

Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 35 above, and further in view of WO 2017176908 A1 to Meng et al.
Regarding claim 14, Beyer in view of Rogers teaches the indication of the power extracted by the implantable illumination device to control an illumination dose provided by the implantable illumination device (Rogers states, “multiple…sources of light can be independently controlled in a single device” [0053]).  Beyer in view of Rogers does not state a feedback loop between power indication and radiofrequency signal; however, Meng, which teaches a radiofrequency device and thus exists in the applicant’s field of endeavor, teaches wherein the configured to control the radiofrequency power control signal based on a power indication (“transmitter 420 transmits a power signal to [the] gate driver…A protection circuit 490 prevents damage…if there is too much RF reflection from RF receiver 460r.” [0058]). It would be obvious to one of ordinary skill in the art to incorporate modulation of the radiofrequency power control signal based on this indication as taught by the feedback loop in Meng into the device as taught by Beyer in view of Rogers to enable precise modulation of radiofrequency control signal despite the inevitable variability of power.

Regarding claim 36, Beyer in view of Rogers teaches the indication of the power extracted by the implantable illumination device to control an illumination dose provided by the implantable illumination device (Rogers states, “multiple…sources of light can be independently controlled in a single device” [0052]).  Beyer in view of Rogers does not state a feedback loop between power indication and radiofrequency signal; however, Meng, which teaches a radiofrequency device and thus exists in the applicant’s field of endeavor, teaches wherein the configured to control the radiofrequency power control signal based on a power indication (“transmitter 420 transmits a power signal to [the] gate driver…A protection circuit 490 prevents damage…if there is too much RF reflection from RF receiver 460r.” [0058]). It would be obvious to one of ordinary skill in the art to incorporate modulation of the radiofrequency power control signal based on this indication as taught by the feedback loop in Meng into the device as taught by Beyer in view of Rogers to enable precise modulation of radiofrequency control signal despite the inevitable variability of power.

8.	Claims 20-21, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers, and further in view of Lu (T. Lu, Z. Zhao, S. Ji, H. Yu and L. Yuan, "Active Clamping Circuit With Status Feedback for Series-Connected HV-IGBTs," in IEEE Transactions on Industry Applications, vol. 50, no. 5, pp. 3579-3590, Sept.-Oct. 2014, doi: 10.1109/TIA.2014.2308356.).
Regarding claim 20, Beyer teaches an implantable device comprising operation in conjunction with an external light source (“external beam radiation therapy doses” pg. 4, left column) and a receiver antenna (“DVS [bidirectional] reader antenna coil,” Fig. 1, pg. 3, left column) coupled to the light source and configured to extract power from a radiofrequency power signal incident on the implantable illumination device but does not teach a spectrum or state an internal light source. However, Rogers teaches a light source (“external beam radiation therapy doses” pg. 4, left column) configured to emit light having a spectrum which overlaps with an absorption peak of an absorption target (“optical sources with appropriate emission spectra are tailored to specific therapeutic or imaging fluorophores that absorb at a specific wavelength” [0054]). It would be obvious to one of ordinary skill in the art to combine the device of Beyer with the spectrum overlap as taught by Rogers in order that the photodynamic therapy can act with specificity upon a particular tissue target. Regarding the amendment to claim 20 [formerly dependent claim 29, with addition of new claim language, “clamping circuit”],, which states, “and thereby provide power for the light source; and  a regulator circuit comprising a clamping circuit configured to reduce variations in emitted light intensity from the light source due to changes in power extracted by the implantable illumination device,” the examiner cites to Lu et al, which discloses a means of reducing voltage imbalances, and thus exists in the applicant’s field of endeavor, and discloses clamping circuit, stating, “VZ of the active clamping circuit is defined as the total breakdown voltage of these series-connected Zener diodes,” (p. 3579, col 2), and also discloses wherein this clamping circuit serves a regulatory function, see, “according to the feedback signals, the microcontroller regulates the switching-on time and switching-off time of the series-connected HV-IGBTs’ drive signals timely in order to implement voltage balancing and, thus, to restrain the actions of active clamping circuits,” (Abstract). It would be obvious to one of ordinary skill in the art to incorporate the clamping circuit as disclosed by Lu into the device as disclosed by Beyer and Rogers, such that voltage imbalances are moderated, in order that the accuracy of dosimetry measurements is increased. 
Regarding Zener diodes connected in parallel with a light source in the clamping circuit, in Fig. 2 of Lu, the resistor R1, analogous to a light source, is seen to be in parallel to the Zener diodes Z1; that is, the Zener diodes are connected in series, but the diodes themselves are connected in parallel with a light source; thus, this is taught by Lu. 

Regarding claim 21, Beyer states a phototherapeutic device but does not state two different wavelengths. However, Rogers states wherein the light source comprises a first light emitting device configured to emit light having a first wavelength and a second light emitting device configured to emit light having a second wavelength different from the first wavelength (“A single device has one 675 nm GaAs μ-ILED and four 450 nm GaN μ-ILEDs that can be activated independently or concurrently” [0109], Fig. 2). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Beyer with the multiple wavelengths as taught by Rogers in order that the device is effective for different tissue targets with variable absorption spectra.

Regarding claim 23, Beyer teaches a phototherapeutic device but does not teach a substrate per se. However, Rogers teaches wherein the implantable illumination device comprises a planar substrate (substrate 100) and wherein the light source comprises a plurality of light emitting devices arranged on the planar substrate (“Referring to FIG. 29A, a top view of the device showing substrate 100 supporting various device components…including μ-ILED 150” [0227], Rogers). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the substrate of Rogers with the device of Beyer in order to enable the secure attachment and spatial orientation of the light emitting devices after implantation. 

Regarding claim 24, Beyer teaches wherein the receiver antenna comprises a conductive loop formed on the planar substrate (“DVS [bidirectional] reader antenna coil,” Fig. 1, pg. 3, left column).  

Regarding claim 25, Beyer states a phototherapeutic device but not a flexible substrate; however, Rogers teaches wherein the planar substrate is formed from a flexible material (“a flexible substrate having a Young's modulus selected from a range of 100 KPa to 50 MPa” [0006]). It would be obvious to one of ordinary skill in the art to incorporate the flexible substrate of Rogers into the device of Beyer, as a flexible substrate would permit conformation to a tissue surface.

Regarding claim 27, Beyer states a phototherapeutic device but does not state encapsulation; however, Rogers teaches wherein the implantable illumination device is encapsulated in an encapsulation material (“BCB encapsulated in a polymer layer to provide additional rigidity and strength, such as increasing thickness to minimize tearing” [0289; further see 0298 and Fig. 37]).  It would be obvious to one of ordinary skill in the art to combine the encapsulation material as taught by Rogers with the device as taught by Beyer, as this would protect the device from material wear, and increase its longevity.

Regarding [new] claim 46, an implantable illumination device according to claim 20, wherein the clamping circuit comprises a Zener diode. See Lu et al (NPL attached), which discloses a means of reducing voltage imbalances, and thus exists in the applicant’s field of endeavor, and discloses, “VZ of the active clamping circuit is defined as the total breakdown voltage of these series-connected Zener diodes,” (p. 3579, col 2), and also discloses wherein this clamping circuit serves a regulatory function, see, “according to the feedback signals, the microcontroller regulates the switching-on time and switching-off time of the series-connected HV-IGBTs’ drive signals timely in order to implement voltage balancing and, thus, to restrain the actions of active clamping circuits,” (Abstract). It would be obvious to one of ordinary skill in the art to incorporate the Zener diodes as disclosed by Lu into the device as disclosed by main and supporting references, such that voltage imbalances are moderated, in order that the accuracy of dosimetry measurements is increased.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 35 above, and further in view of US 9669231 B1 to Clark.
Regarding claim 40, Beyer in view of Rogers teaches a transmitter but does not teach spatial focus of the radiofrequency power signal. However, Clark, which teaches an implantable radiofrequency device and thus exists in the applicant’s field of endeavor, further comprising a controller configured to modify the drive signal to spatially focus the radiofrequency power signal on the implantable illumination device.  (“For a variety of the various optional embodiments as have been discussed, the frequency of the radiofrequency signal driving the antenna is generally determined to be from about 434 megahertz to about 915 megahertz with the antennas and applicators designed to focus an electromagnetic field at a desired point underneath the skin of the patient.”) It would be obvious to one of ordinary skill in the art to combine the device of Beyer in view of Rogers with the spatial focus as taught by Clark in order to enable more precise targeting of the radiofrequency signal.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers in view of Lu as applied to claim 20 above, and further in view of WO 2008067455 A2 to Culp.
Regarding claim 41, Beyer in view of Rogers teaches a method of treating a tumor in a patient (see “breast cancer and prostate cancer patients,” pg. 10), the method comprising: implanting a device according to claim 20 proximate to or within the tumor (pg. 2, Fig. 1-2); and transmitting a radiofrequency power signal to the implantable device (“reader antenna and the dosimeter antenna” pg. 3, right column). However, Bayer in view of Rogers does not state a photosensitizer. Culp, which teaches a photodynamic therapy and thus exists in the applicant’s field of endeavor, teaches administering a photosensitizer to the patient (“A photosensitive agent is a compound that, when light at an appropriate wavelength is applied, provides a therapeutic affect in the body tissue in which the agent is absorbed.” [0002]). It would be obvious to one of ordinary skill in the art to incorporate the photosensitizer of Culp into the method of tumor treatment as taught by Beyer, as this would allow a stepwise initiation of a therapeutic process to destroy tumor cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792         

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792